Order, Supreme Court, New York County (Herman Cahn, J.), entered February 5, 1999, which denied petitioner City Housing Authority’s CPLR article 78 application challenging the determination of respondent State Division of Housing and Community Renewal to reduce petitioner’s annual subsidy, and dismissed the petition, unanimously affirmed, without costs.
Petitioner failed to show that it has a clear legal right to an order compelling respondents to provide a larger subsidy for fiscal year 1998 (see, Matter of New York Pub. Interest Research Group v Dinkins, 83 NY2d 377, 386), or that respondents abused their discretion in failing to grant a subsidy in excess of that appropriated by the Legislature (see, NY Const, art XVIII, § 2; State Div. of Human Rights v New York State Dept. of Correctional Servs., 90 AD2d 51, 71). Concur — Williams, J. P., Tom, Ellerin, Andrias and Saxe, JJ.